 
Exhibit 10(j)(16)

AMENDMENT NO. 15
TO
ALLTEL CORPORATION PENSION PLAN
(January 1, 2001 Restatement)


WHEREAS, Alltel Corporation (the "Company") maintains the Alltel Corporation
Pension Plan, as amended and restated effective January 1, 2001, and as
subsequently amended (the "Plan"); and


WHEREAS, the Company desires further to amend the Plan;


NOW THEREFORE, BE IT RESOLVED, that the Company hereby amends the Plan,
effective as set forth herein, in the respects hereinafter set forth:


1.    Effective as if originally included in Amendment No. 14 to the Plan, item
44 of the Amendment No. 14 is amended by replacing "13.15" with "13.17".


2.    Effective as if originally included in Amendment No. 14 to the Plan,
Section 25(a) of the Plan is amended to provide as follows:


The provisions of this Article XXV shall apply to a Participant who had elected
to make mandatory employee contributions to a Prior Plan as described in Section
6.08A of Appendix A to Section 13.02, Section 7.05E of Appendix E to Section
13.06, Section 6.08H of Appendix H to Section 13.09 or Section 2.4 of Appendix I
to Section 13.09 and has not withdrawn or otherwise commenced a benefit under
the Plan with respect to such mandatory employee contributions, with interest
(the "Mandatory Employee Contributions").


3.    Effective as of June 20, 2006, Section 25.01(c) of the Plan is amended to
provide as follows


(c)   The provisions of Section 25.03 shall not apply to an Employee who is
covered by a collective bargaining agreement providing for coverage under the
Plan or was an Employee covered by the collective bargaining agreement providing
for coverage under the Plan at his Termination of Employment.


4.    Effective for distributions commencing on or after June 20, 2006 and any
single sum (lump sum) payment made as of a date on or after June 20, 2006,
Section 1.03(a)(iii) is amended to provide as follows


(iii)   Except as otherwise provided herein, any other actuarial equivalence
shall be determined as follows: on the basis of the RP-2000 Mortality Table for
Combined Healthy lives equally weighted for male and female mortality projected
to 2007, assuming 25% blue collar and 75% white collar employee participation,
with interest at 5% per annum.


5.    Effective as of June 21, 2006, a new Article XXVI is added to the end of
the Plan to provide as follows:







--------------------------------------------------------------------------------







ARTICLE XXVI
TRANSFER OF BENEFITS WITH RESPECT TO ALLTEL HOLDING CORP. (WIRELINE) SPINOFF
 
26.01   Definitions
 
For purposes of this Article XXVI, the following definitions shall apply:
 
(a) "Effective Date" shall mean June 21, 2006, except that, for a Second
Transfer Individual, shall mean January 1, 2007.
 
(b) "Second Transfer Individual" shall mean any person who (i) is an Employee
and Participant on or after June 21, 2006 and prior to the spinoff of Alltel
Holding Corp. and merger of Alltel Holding Corp. into Valor Communications
Group, Inc. (with the merged company to be known as Windstream Corporation
("Windstream")), (ii) is not a Transfer Individual as defined in Section
26.01(d)(i), and (iii) becomes employed with Windstream or related entity at or
after the merger and prior to January 1, 2007. Notwithstanding the foregoing, a
Second Transfer Individual shall not include a person who again is an Employee
after the merger (to form Windstream) and prior to January 1, 2007.
 
(c) "Transfer Agreement" shall mean the Employee Benefits Agreement between
Alltel Corporation and Alltel Holding Corp. dated as of December 8, 2005.
 
(d) "Transfer Individual" shall mean (i) the Spinco Employees and Spinco
Individuals as defined in and designated as such effective as of June 20, 2006
in accordance with the provisions of the Transfer Agreement and (ii) a Second
Transfer Individual.
 
(e) The "Transfer Plan" shall mean the Windstream Pension Plan.
 

 
26.02
Transfer of Assets and Liabilities

 
All liabilities for benefits of the Plan existing as of the Effective Date with
respect to a Transfer Individual shall be transferred from the Plan to the
Transfer Plan. The Company shall direct the Trustee to transfer assets to the
trustee for the Transfer Plan with respect to the Transfer Individuals in an
amount determined by the Company in accordance with the Transfer Agreement.
 

 
26.03
Cessation of Participation

 
Effective as of the Effective Date applicable to him, a Transfer Individual
shall cease to be a Participant in the Plan, and no Transfer Individual or any
person claiming under or through any Transfer Individual shall have any benefits
or rights under the Plan after the Effective Date.
 

--------------------------------------------------------------------------------



 
26.04
Vested Interest of Transfer Individuals

 
The entire benefit of each Transfer Individual shall be transferred to the
Transfer Plan, including any benefits in which the Transfer Individual does not
have a nonforfeitable interest. The vested interest of each Transfer Individual
in the Transfer Plan shall be determined under the provisions of the Transfer
Plan, but in no event shall such vested interest be less than the Transfer
Individual's vested interest under the Plan as of the Effective Date.
 

 
26.05
Plan Continuing

 
The Transfer Plan shall be deemed to be a continuation of the Plan with respect
to the Transfer Individuals, and the transfer of assets and liabilities to the
Transfer Plan shall not be deemed a termination or partial termination of the
Plan with respect to the Transfer Individuals or otherwise.
 

 
26.06
Overriding Provisions

 
The provisions of this Article XXVI shall apply notwithstanding any other
provisions of the Plan, except Section 3.07, and shall override any conflicting
Plan provisions.
 
6.  Effective as of January 1, 2007, Section 13 of the Plan is amended by adding
the following Section 13.49 thereto:
 
13.49     Employees of Windstream Corporation
 
(a) Effective Date - January 1, 2007.


(b) Account - None.


(c) Minimum Normal Retirement Pension - None.


(d) Minimum Early Retirement Pension - None.


(e) Minimum Disability Retirement Pension - None.


(f) Minimum Deferred Vested Pension - None.


(g) Minimum Death Benefit - None.


(h) Prior Plan Offset - Not Applicable.


(i) Provision Relative to Section 401(a)(12) of the Code - Notwithstanding any
other provision of this Plan, in the event of the termination of the Plan, each
participant of the Plan
     who has a benefit under the Plan attributable to the Former Plan as defined
in Appendix ZZ shall receive a benefit which is equal to or greater than the
benefit he would have
     been entitled to receive if the Former Plan had terminated immediately
prior to January 1, 2007.


(j) Miscellaneous - See APPENDIX ZZ - SPECIAL PROVISIONS APPLICABLE TO CERTAIN
EMPLOYEES OF WINDSTREAM CORPORATION, which follows immediately
     hereafter.



--------------------------------------------------------------------------------


 
APPENDIX ZZ
 
SPECIAL PROVISIONS APPLICABLE TO CERTAIN EMPLOYEES
 
OF
 
WINDSTREAM CORPORATION
 
Pursuant to the Employee Benefits Agreement between Alltel Corporation and
Alltel Holding Corp. dated as of December 8, 2005, assets and liabilities of the
Windstream Pension Plan (the "Former Plan") with respect to certain employees of
Windstream Corporation or related entity who (i) were Spinco Employees as
defined in and designated as such effective as of June 20, 2006 in accordance
with the Employee Benefits Agreement, (ii) had their benefit under the Plan
transferred to the Windstream Pension Plan effective as of June 21, 2006 in
accordance with Article XXVI, and (iii) again are Employees after the spin-off
of Alltel Holding Corp. and merger of Alltel Holding Corp. into Valor
Communications Group, Inc. (with the merged company to be known as Windstream
Corporation) and prior to January 1, 2007 (the "Retransfer Employees") shall be
transferred to the Plan effective as of January 1, 2007.
 
Notwithstanding any other provision of the Plan, effective January 1, 2007, the
Plan is modified as set forth below with respect to the Retransfer Employees and
with respect to certain employees of Windstream Corporation or related entity
who would have had their benefit under the Plan transferred to the Windstream
Pension Plan effective as of January 1, 2007 but for again being an Employee
after the merger (to form Windstream Corporation) and prior to January 1, 2007.
 

A.  
Section 1.07 is modified by adding to the definition thereof the following:

1.07ZZ     "Basic Compensation" under the Former Plan for employment with
Windstream Corporation or related entity for calendar year 2006 shall be
included in
                determining Basic Compensation under the Plan for calendar year
2006.
 

B.  
Section 1.14 is modified by adding to the definition thereof the following:

1.14ZZ     "Compensation" under the Former Plan for employment with Windstream
Corporation or related entity for calendar year 2006 shall be included in
             determining Compensation under the Plan for calendar year 2006.
 

C.  
Section 1.37(d)(1) is modified as follows:

1.37(d)(1)ZZ   Benefit Service
 
             "Hours of Service" under the Former Plan for employment with
Windstream Corporation or related entity for calendar year 2006 shall be
included in
              determining Benefit Service under the Plan for calendar year 2006.
 

--------------------------------------------------------------------------------



D.  
Section 1.37(f) is modified as follows:

1.37(f)ZZ     Eligibility Year of Service
 
          "Hours of Service" under the Former Plan for employment with
Windstream Corporation or related entity for calendar year 2006 shall be
included in
             determining an Eligibility Year of Service under the Plan for
calendar year 2006.
 

E.  
Section 1.37(g) is modified as follows:

1.37(g)ZZ   Vesting Year of Service
 
          "Hours of Service" under the Former Plan for employment with
Windstream Corporation or related entity for calendar year 2006 shall be
included in
             determining a Vesting Year of Service under the Plan for calendar
year 2006.
 
Notwithstanding the foregoing or any other provision of the Plan, (i) the
Accrued Pension of a Retransfer Employee under the Plan shall be determined as
if the Retransfer Employee's benefit under the Plan had not been transferred to
the Windstream Pension Plan in accordance with Article XXVI and with the
modifications set forth in this Appendix ZZ, and (ii) there shall be no
duplication of Basic Compensation, Compensation, Hours of Service, Benefit
Service, Eligibility Year of Service, Vesting Year of Service or Accrued Benefit
under the Plan in respect of any single period or otherwise.
 
IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Amendment No. 15 to Alltel Corporation Pension Plan (January 1, 2001
Restatement) to be executed on this 13th day of June, 2006.
 
ALLTEL CORPORATION
 
By: _/s/ Scott T. Ford__________________
Title: President and Chief Executive Officer








 